                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 1 of 20 Page ID #:487




                                  1                               UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4                                                                     SEPT 3, 2019

                                  5       Patagonia, Inc., Patagonia                                        BH

                                  6          Provisions, Inc.                     2:19-CV-02702-VAP-JEMx
                                  7                       Plaintiffs,                Order DENYING Defendant’s
                                  8                       v.                        Motion to Dismiss Plaintiff’s First
                                  9                                                      Amended Complaint
                                          Anheuser-Busch, LLC dba                            (Doc. No. 15).
                                 10          Patagonia Brewing Co.
Central District of California
United States District Court




                                 11                       Defendant.
                                 12
                                 13
                                            Plaintiffs Patagonia, Inc. and Patagonia Provisions, Inc. (collectively,
                                 14
                                      “Plaintiffs”) filed this action against Defendant Anheuser-Busch, LLC d/b/a
                                 15
                                      Patagonia Brewing Co. (“Anheuser-Busch”) on April 9, 2019. (Doc. No. 1.)
                                 16
                                      Plaintiffs filed the operative First Amended Complaint (“FAC”) on June 5,
                                 17
                                      2019. (Doc. No. 12.)
                                 18
                                 19
                                            On July 3, 2019, Anheuser-Busch filed the pending Motion to Dismiss
                                 20
                                      (Doc. No. 15, “Motion”). Plaintiffs filed their opposition on July 25, 2019.
                                 21
                                      (Doc. No. 17.) Anheuser-Busch filed an untimely timely reply on August 9,
                                 22
                                      2019. (Doc. No. 19). After considering all papers filed in support of, and in
                                 23
                                      opposition to Anheuser-Busch’s Motion, the Court rules as follows.
                                 24
                                 25
                                 26

                                                                             1
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 2 of 20 Page ID #:488




                                  1                        I. SUMMARY OF ALLEGATIONS
                                  2    For more than forty years, Plaintiff Patagonia, Inc. has been designing,
                                  3   developing, marketing and retailing outdoor apparel, sportswear and related
                                  4   products. FAC ¶ 6. Patagonia, Inc. has used its PATAGONIA mark
                                  5   (Registration No. 1,189,402) and its P-6 logo (Registration No. 1,294,523) in
                                  6   interstate commerce since as early as August 1974. Id. ¶ 8, 36. Plaintiffs
                                  7   allege that their PATAGONIA brand and P-6 logo have become among the
                                  8   most identifiable brands in the world. Id. ¶ 8. Patagonia, Inc. has also been
                                  9   recognized and honored for its sustainable and charitable business
                                 10   initiatives. Id. ¶ 9. Since 1985, Patagonia, Inc. has pledged 1% of sales to
Central District of California
United States District Court




                                 11   environmental groups to preserve and restore our natural environment,
                                 12   donating more than $100 million to date. Id. In 2002, Patagonia, Inc.’s
                                 13   founder, Yvon Chouinard, created a non-profit called 1% For the Planet® to
                                 14   encourage other businesses to do the same. Id. To date, more than 1200
                                 15   companies have donated more than $150 million to over 3,300 nonprofits
                                 16   through 1% For the Planet®. Id. In 2012, Plaintiff Patagonia Provisions,
                                 17   Inc., a related company, began developing, marketing and selling socially
                                 18   and environmentally responsible food items under the PATAGONIA
                                 19   PROVISIONS® mark (Registration No. 4,168,329), including beer, buffalo
                                 20   jerky, salmon, fruit and almond bars, and soup mixes. Id. ¶¶ 4, 10.
                                 21
                                 22      Defendant Anheuser-Busch is a global producer of beer and other
                                 23   products and services under a multitude of brands. Id. ¶ 11. Among its
                                 24   brands is Anheuser-Busch’s PATAGONIA beer, which it sells under the
                                 25   business name Patagonia Brewing Company. Id. ¶¶ 11-12. Anheuser-
                                 26   Busch purports to own the registered trademark PATAGONIA (Registration

                                                                            2
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 3 of 20 Page ID #:489




                                  1   No. 4,226,102) for use in connection with beer. Id. ¶ 16; Def. RJN, Ex. A.
                                  2   According to Plaintiffs, Anheuser-Busch recently launched its PATAGONIA
                                  3   beer at ski resorts in Colorado, where its sales people dressed in black
                                  4   down jackets with Anheuser-Busch’s PATAGONIA logo on the chest and
                                  5   gave out beanies, scarves, and t-shirts all bearing the same PATAGONIA
                                  6   logo. FAC ¶ 2. At the ski resorts, Anheuser-Busch set up a pop-up store,
                                  7   featuring a large PATAGONIA sign and a placard describing “Patagonia’s
                                  8   ‘tree positive’ mission,” where customers were told that Anheuser-Busch
                                  9   would plant one tree for every case of beer purchased. Id.
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13
                                 14
                                 15
                                 16
                                 17
                                 18         Plaintiffs allege that Anheuser-Busch, in launching its PATAGONIA
                                 19   beer, has deliberately misappropriated the tremendous goodwill that
                                 20   Plaintiffs have cultivated in their PATAGONIA brand. Id. ¶ 3. Plaintiffs
                                 21   allege that Anheuser-Busch has created a logo that is strikingly similar to
                                 22   Patagonia, Inc.’s P-6 logo. Id. ¶ 51. Plaintiffs further allege that Anheuser-
                                 23   Busch’s environmental conservation initiative is a clear attempt to copy
                                 24   Plaintiffs’ famous brand identity. Id. ¶ 49. Below is a side-by-side
                                 25   comparison of the parties’ respective marks:
                                 26

                                                                             3
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 4 of 20 Page ID #:490




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7
                                  8
                                  9
                                 10      Additionally, Plaintiffs allege that Anheuser-Busch’s PATAGONIA
Central District of California
United States District Court




                                 11   registration was procured unlawfully and through fraudulent
                                 12   misrepresentations to the United States Patent and Trademark Office
                                 13   (“USPTO”). Id. ¶ 16. Anhueser-Busch’s application for registration for
                                 14   PATAGONIA to be used in connection with beer (International Class 32) was
                                 15   initially filed on June 8, 2006 by competitor Warsteiner Importers Agency,
                                 16   Inc. (“Warsteiner”). Id. ¶ 18. On July 21, 2009, the USPTO issued the
                                 17   “Notice of Allowance” for Warsteiner’s intent to use (“ITU”), inviting
                                 18   Warsteiner to secure its registration by showing commercial use of the
                                 19   mark. Id. ¶ 21. Beginning on January 18, 2010, Warsteiner repeatedly
                                 20   requested an extension of time to file its statement of use every six months.
                                 21   Id. ¶ 22. On January 5, 2012, Warsteiner filed its fifth and final permissible
                                 22   extension to show use, which was set to expire on July 12, 2012. Id.
                                 23
                                 24      On July 17, 2012, four days before Warsteiner’s ITU application was set
                                 25   to fall abandoned for failure to use the mark, Anheuser-Busch’s attorney
                                 26   filed a “Statement of Use” on behalf of Warsteiner, showing a single bottle

                                                                             4
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 5 of 20 Page ID #:491




                                  1   as a specimen that used the same “Patagonia” label that Anheuser-Busch
                                  2   submitted to the Alcohol and Tobacco Tax and Trade Bureau for Certificate
                                  3   of Label Approval. Id. ¶ 24. On October 16, 2012, Warsteiner’s registration
                                  4   for PATAGONIA was issued by the USPTO in reliance on Warsteiner’s
                                  5   statement that it had used its PATAGONIA mark in interstate commerce in
                                  6   the United States as of July 16, 2012. Id. ¶¶ 25-26. On February 8, 2013, a
                                  7   trademark assignment was recorded with the USPTO, reflecting
                                  8   Warsteiner’s assignment of the PATAGONIA trademark and registration to
                                  9   Anheuser-Busch on December 20, 2012. Id. ¶ 27.
                                 10
Central District of California
United States District Court




                                 11      Plaintiffs allege that Anheuser-Busch submitted false evidence to the
                                 12   USPTO to obtain unlawfully a trademark for PATAGONIA in connection with
                                 13   beer. Id. ¶ 1. Plaintiffs assert that Warsteiner’s assignment “did not occur
                                 14   until after the registration was issued when, in fact, the improper assignment
                                 15   of the intent to use application already had occurred.” Id. ¶ 91. Further,
                                 16   Plaintiffs assert that Warsteiner, through Anheuser-Busch’s attorney, filed a
                                 17   false “Statement of Use” because Warsteiner never used the PATAGONIA
                                 18   mark on beer in interstate commerce. Id. ¶ 25.
                                 19
                                 20      Based on the foregoing, Plaintiffs assert the following claims under the
                                 21   Lanham Act and California law: (1) trademark infringement, in violation of 15
                                 22   U.S.C. §§ 1114-1117; (2) false designation of origin and false description, 15
                                 23   U.S.C. § 1125(a); (3) trademark dilution, 15 U.S.C. § 1125(c); (4) trademark
                                 24   infringement and unfair competition under California statutory law, in
                                 25   violation of California Business & Professions Code §§ 14320, 14335 and
                                 26   17200; (5) cancellation of trademark registration under 15 U.S.C. § 1060(a);

                                                                            5
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 6 of 20 Page ID #:492




                                  1   (6) cancellation of trademark registration under 15 U.S.C. § 1052(a); (7)
                                  2   cancellation of trademark registration under 15 U.S.C. § 1119; and (8)
                                  3   rectification of trademark registration, 15 U.S.C. § 1119. (Doc. No. 12.)
                                  4
                                  5                             II.   LEGAL STANDARD
                                  6       Federal Rule of Civil Procedure 12(b)(6) allows a party to bring a motion
                                  7   to dismiss for failure to state a claim upon which relief can be granted. Rule
                                  8   12(b)(6) is read along with Rule 8(a), which requires a short, plain statement
                                  9   upon which a pleading shows entitlement to relief. Fed. R. Civ. P. 8(a)(2);
                                 10   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). When evaluating a
Central District of California
United States District Court




                                 11   Rule 12(b)(6) motion, a court must accept all material allegations in the
                                 12   complaint—as well as any reasonable inferences to be drawn from them—
                                 13   as true and construe them in the light most favorable to the non-moving
                                 14   party. See Doe v. United States, 419 F.3d 1058, 1062 (9th Cir. 2005).
                                 15
                                 16       “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
                                 17   not need detailed factual allegations, a plaintiff's obligation to provide the
                                 18   ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
                                 19   conclusions, and a formulaic recitation of the elements of a cause of action
                                 20   will not do.” Twombly, 550 U.S. at 555 (citations omitted). Rather, the
                                 21   allegations in the complaint “must be enough to raise a right to relief above
                                 22   the speculative level.” Id.
                                 23
                                 24       To survive a motion to dismiss, a plaintiff must allege “enough facts to
                                 25   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at
                                 26   570; Ashcroft v. Iqbal, 556 U.S. 662, 697 (2009). “The plausibility standard

                                                                              6
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 7 of 20 Page ID #:493




                                  1   is not akin to a ‘probability requirement,’ but it asks for more than a sheer
                                  2   possibility that a defendant has acted unlawfully. Where a complaint pleads
                                  3   facts that are ‘merely consistent with’ a defendant's liability, it stops short of
                                  4   the line between possibility and plausibility of ‘entitlement to relief.’” Iqbal,
                                  5   556 U.S. at 678 (quoting Twombly, 550 U.S. at 556).
                                  6
                                  7       The Ninth Circuit has clarified that (1) a complaint must “contain
                                  8   sufficient allegations of underlying facts to give fair notice and to enable the
                                  9   opposing party to defend itself effectively” and (2) “the factual allegations
                                 10   that are taken as true must plausibly suggest an entitlement to relief, such
Central District of California
United States District Court




                                 11   that it is not unfair to require the opposing party to be subjected to the
                                 12   expense of discovery and continued litigation.” Starr v. Baca, 652 F. 3d
                                 13   1202, 1216 (9th Cir. 2011).
                                 14
                                 15       Although the scope of review is limited to the contents of the complaint,
                                 16   the Court may also consider exhibits submitted with the complaint, Hal
                                 17   Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1555 n.19 (9th
                                 18   Cir. 1990), and “take judicial notice of matters of public record outside the
                                 19   pleadings,” Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988).
                                 20   Moreover, “[d]ocuments whose contents are alleged in a complaint and
                                 21   whose authenticity no party questions, but which are not physically attached
                                 22   to the pleading, may be considered in ruling on a Rule 12(b)(6) motion to
                                 23   dismiss.” Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994) overruled on
                                 24   other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir.
                                 25   2002).
                                 26

                                                                               7
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 8 of 20 Page ID #:494




                                  1                                 III.   DISCUSSION
                                  2       Anheuser-Busch moves to dismiss Plaintiffs’ third, fourth, fifth, sixth, and
                                  3   seventh claims alleged in the FAC for failure to state a claim pursuant to
                                  4   Rule 12(b)(6) and for a more definite statement pursuant to Rule 12(e).1
                                  5   (Doc. No. 15).
                                  6
                                  7       To allege trademark dilution, a plaintiff must plead that “(1) the mark is
                                  8   famous and distinctive; (2) the defendant is making use of the mark in
                                  9   commerce; (3) the defendant’s use began after the mark became famous;
                                 10   and (4) the defendant’s use of the mark is likely to cause dilution by blurring
Central District of California
United States District Court




                                 11   or dilution by tarnishment.” Jada Toys, Inc. v. Mattel, Inc., 518 F.3d 628, 634
                                 12   (9th Cir. 2008) (citing 15 U.S.C. § 1125(c)(1)). “A mark is famous if it is
                                 13   widely recognized by the general consuming public of the United States.”
                                 14   15 U.S.C. § 1125(c)(2)(1).
                                 15
                                 16       Anheuser-Busch argues that the Court should dismiss Plaintiffs’ federal
                                 17   trademark dilution claim because (1) Plaintiffs fail to plead specific facts in
                                 18   support of their claim, and (2) as a matter of law, Plaintiffs’ PATAGONIA
                                 19
                                 20
                                 21      1
                                           In connection with its Motion, Anheuser-Busch has requested that the
                                         Court take judicial notice of seventeen exhibits. (Doc. No. 16.) The Court
                                 22      takes judicial notice of the USPTO record for Registration No. 4,226,102 for
                                 23      the PATAGONIA mark for beer (Exhibit A) and the USPTO record for appli-
                                         cation, Serial No. 86/455,281, for the PATAGONIA PROVISIONS mark for
                                 24      wines (Exhibit B). See Metro Pub., Ltd. v. San Jose Mercury News, 987
                                         F.2d 637, 641 n. 3 (9th Cir. 1993) (taking judicial notice of trademark docu-
                                 25      ments from the USPTO because their “accuracy cannot reasonably be
                                         questioned”). Because the Court need not consider Exhibits C-Q in decid-
                                 26      ing this Motion, the Court declines to take judicial notice of them.

                                                                               8
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 9 of 20 Page ID #:495




                                  1   mark lacks the requisite level of distinctiveness to be “famous.” Motion at
                                  2   20.
                                  3
                                  4         “To meet the ‘famousness’ element of protection under the dilution
                                  5   statutes, a mark must be truly prominent and renowned.” Avery Dennison
                                  6   Corp. v. Sumpton, 189 F.3d 868, 875 (9th Cir. 1999) (quotations and citation
                                  7   omitted). Under the Trademark Dilution Revision Act, four non-exclusive
                                  8   factors are relevant when determining whether a mark is sufficiently famous
                                  9   for anti-dilution protection: (1) The duration, extent, and geographic reach of
                                 10   advertising and publicity of the mark, whether advertised or publicized by
Central District of California
United States District Court




                                 11   the owner or third parties; (2) the amount, volume, and geographic extent of
                                 12   sales of goods or services offered under the mark; (3) the extent of actual
                                 13   recognition of the mark; and (4) whether the mark was registered under the
                                 14   Act of March 3, 1881, or the Act of February 20, 1905, or on the principal
                                 15   register. 15 U.S.C. § 1125(c)(2)(A).
                                 16
                                 17         Here, the Court finds that Plaintiffs have sufficiently alleged that its
                                 18   PATAGONIA mark is famous and distinctive. Plaintiffs received registration
                                 19   for its PATAGONIA trademark on February 9, 1982, with its first date of use
                                 20   in August of 1974. FAC ¶ 36; Registration No. 1,189,402. Plaintiffs allege
                                 21   that in the “more than forty years since Patagonia, Inc.’s business started,
                                 22   the PATAGONIA brand and its P-6 logo have become among the most
                                 23   identifiable brands in the world.” Id. ¶ 7. Plaintiffs allege that it has spent
                                 24   enormous amounts of time, money, and effort in advertising and promoting
                                 25   the products and services on which their PATAGONIA trademarks are used,
                                 26   including in print, on the Internet and at numerous retailers. Id. ¶ 40.

                                                                                9
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 10 of 20 Page ID #:496




                                  1   Plaintiffs also allege that they have sold their PATAGONIA brand products all
                                  2   over the world. Id. ¶ 41. Further, with respect to sales, Plaintiffs allege that
                                  3   “since 1985, Patagonia, Inc. has pledged 1% of sales to environmental
                                  4   groups … donating more than $100 million to date.” Id. ¶ 9. This amounts
                                  5   to $10 billion in sales since 1985. In addition, Plaintiffs allege that it owns
                                  6   numerous federal registrations for their PATAGONIA trademark and P-6
                                  7   logo. Id. ¶ 36. Assuming these allegations are true and construing the facts
                                  8   in the light most favorable to Plaintiffs, Plaintiffs have sufficiently alleged that
                                  9   its PATAGONIA mark is “famous” for purposes of its federal trademark
                                 10   dilution. Accordingly, the Court DENIES Anheuser-Busch’s motion to
Central District of California
United States District Court




                                 11   dismiss Plaintiffs’ third claim.
                                 12
                                 13     A. California Trademark Claims (Claim Four)
                                 14       Anheuser-Busch moves to dismiss Plaintiffs’ fourth claim for “Trademark
                                 15   Infringement and Unfair Competition Under California Statutory Law,”
                                 16   arguing that this claim fails because Plaintiffs cite inapplicable statutes and
                                 17   state no facts supporting a claim for dilution under the cited California
                                 18   statute. Motion at 17-18. In response, Plaintiffs contend that the substance
                                 19   of the FAC puts Anheuser-Busch on notice of Plaintiffs’ state law claims; and
                                 20   to the extent Plaintiffs’ statutory citations were obsolete, they offered to
                                 21   clarify their state law claims in discovery or by filing a post-Motion
                                 22   amendment. Pln. Opp. at 13, fn. 5. According to Plaintiffs, “[t]here is no
                                 23   basis to dismiss the claims and any questions about what statutes are relied
                                 24   upon can easily be cured in discovery.” Id. The Court agrees that any
                                 25   doubt regarding the state law statutes upon which Plaintiffs rely can be
                                 26   resolved in discovery. Accordingly, the Court DENIES Anheuser-Busch’s

                                                                              10
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 11 of 20 Page ID #:497




                                  1   motion to dismiss Plaintiffs’ fourth claim, but orders Plaintiffs to file an
                                  2   amended complaint no later than October 3, 2019.
                                  3
                                  4     B. Cancellation of Anheuser-Busch’s PATAGONIA Mark
                                  5       Plaintiffs’ Fifth, Sixth and Seventh claims seek to cancel Anheuser-
                                  6   Busch’s PATAGONIA trademark (Registration No. 4,226,102) on numerous
                                  7   grounds. FAC ¶¶ 83-93. The Lanham Act gives federal courts authority to
                                  8   cancel an invalid trademark registration. See Petroliam Nasional Berhad v.
                                  9   GoDaddy.com, Inc., 897 F. Supp. 2d 856, 869 (N.D. Cal. 2012), aff'd, 737
                                 10   F.3d 546 (9th Cir. 2013) (citing 15 U.S.C. § 1119). Anheuser-Busch moves
Central District of California
United States District Court




                                 11   to dismiss each of Plaintiffs’ cancellations claims pursuant to Rule 12(b)(6)
                                 12   and Rule 12(e). Motion at 7-17.2 The Court evaluates the sufficiency of
                                 13   each of Plaintiffs’ cancellation claims in turn, below.
                                 14
                                 15       1. Cancellation Pursuant to Section 10(a) of the Lanham Act (Claim
                                 16           Five)
                                 17       Under the Lanham Act, an intent-to-use application cannot be assigned
                                 18   before the applicant files a verified statement that he or she is using the
                                 19   mark, unless the part of the applicant's business that pertains to the mark is
                                 20   also assigned and that business is still “ongoing and existing.” 15 U.S.C. §
                                 21   1060(a)(1). Violating this “anti-trafficking rule” voids the assignment as well
                                 22   as the underlying application and resulting registration. The Clorox Co. v.
                                 23      2
                                           Throughout its Motion, Anheuser-Busch emphasizes that its PATAGONIA
                                 24      mark is “incontestable.” See Motion at 1-2, 4-6, 14, 16, 18. The Court notes
                                         that the incontestability of a trademark is irrelevant to Plaintiffs’ cancellation
                                 25      claims. See, e.g., Fed. Treasury Enter. Sojuzplodoimport v. Spirits Int'l N.V.,
                                         623 F.3d 61, 69 (2d Cir. 2010) (holding that “the question of the validity of
                                 26      the assignment is antecedent to the question of incontestability”).

                                                                                 11
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 12 of 20 Page ID #:498




                                  1   Chemical Bank, 40 U.S.P.Q.2d (BNA) 1098, 1104 (T.T.A.B.1996). Federal
                                  2   courts may also cancel registrations based on abandonment. See
                                  3   Petroliam Nasional Berhad, 897 F. Supp. 2d at 869 (citing 15 U.S.C. §
                                  4   1064(3)).
                                  5
                                  6       Plaintiffs seek to cancel Anheuser-Busch’s PATAGONIA trademark
                                  7   pursuant to § 10(a) of the Lanham Act, 15 U.S.C. § 1060(a). FAC ¶¶ 78-82.
                                  8   Plaintiffs further allege that Anheuser-Busch’s PATAGONIA trademark
                                  9   should be cancelled because Anheuser-Busch “abandoned the registration
                                 10   after it was purportedly acquired and cannot, several years later, resurrect
Central District of California
United States District Court




                                 11   the abandoned registration. Id. ¶ 82. Anheuser-Busch argues that Plaintiffs’
                                 12   fifth claim fails because Plaintiffs do not plead facts to support a claim for a
                                 13   violation of the anti-trafficking rule or abandonment. Motion at 14-17.
                                 14
                                 15       First, Anheuser-Busch argues that Plaintiffs cannot state a claim for
                                 16   violation of § 10(a) because the assignment—dated December 20, 2012—
                                 17   took place after the registration was issued on October 16, 2012, and thus,
                                 18   there can be no violation of the anti-trafficking rule. Motion at 17 (relying on
                                 19   FAC ¶¶ 26-28). In opposition, Plaintiffs argue that its allegations support the
                                 20   plausible inference that Warsteiner actually assigned the ITU to Anheuser-
                                 21   Busch on May 14, 2012, the date Anheuser-Busch’s lawyers took control of
                                 22   Warsteiner’s application, which was two months before the Statement of
                                 23   Use was filed on July 17, 2012. Pln. Opp. at 5 (citing FAC ¶¶ 23-24).
                                 24   Plaintiffs allege that the “date on the assignment document is months after
                                 25   registration of the mark and yet the assignment does not refer to the
                                 26   registration or registration number,” and therefore, the date “appears to have

                                                                             12
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 13 of 20 Page ID #:499




                                  1   been falsely stated to disguise the true date of the assignment which
                                  2   preceded the statement of use.” Id. ¶ 28. Plaintiffs argue that if the
                                  3   assignment was not effective until the recorded execution date, then there is
                                  4   no explanation why Anheuser-Busch’s attorneys drafted and submitted to
                                  5   the USPTO an assignment of the “application.” Pln. Opp. at 6.3
                                  6
                                  7       In response, Anheuser-Busch argues that Plaintiffs do not allege facts
                                  8   from which one can plausibly infer that the date was “falsely stated to
                                  9   disguise the true date of the assignment” such that the assignment violated
                                 10   the anti-trafficking rule. Motion at 17. In support, Anheuser-Busch relies on
Central District of California
United States District Court




                                 11   In re Century Aluminum Co. Sec. Litig., for the proposition that “plaintiffs
                                 12   cannot offer allegations that are ‘merely consistent with’ their favored
                                 13   explanation but are also consistent with the alternative explanation.” 729
                                 14   F.3d 1104, 1108 (9th Cir. 2013) (citing Iqbal, 556 U.S. at 678) (internal
                                 15   quotation marks omitted). The Court finds Anheuser-Busch’s reliance on In
                                 16   re Century Aluminum Co. unavailing because it ignores that “facts tending to
                                 17   exclude the possibility that the alternative explanation is true” can render
                                 18   Plaintiffs’ allegations plausible within the meaning of Iqbal and Twombly.
                                 19   See In re Century Aluminum Co. Sec. Litig, 729 F.3d at 1108. Here,
                                 20   Plaintiffs’ allegations related to Anheuser-Busch’s conduct prior to
                                 21   registration of the mark, see FAC ¶¶ 19-25, are sufficient to exclude the
                                 22
                                 23      3
                                           Plaintiffs allege that the “document verifying the assignment states [that] it
                                 24      ‘assigns… all right, title, in and to the PATAGONIA Application and Mark,
                                         together with the goodwill of the business symbolized by the PATAGONIA
                                 25      mark and any resulting registration,’ revealing that the assignment was
                                         drafted and effective before any registration had issued.” FAC ¶ 27 (em-
                                 26      phasis in original).

                                                                                13
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 14 of 20 Page ID #:500




                                  1   possibility that Anheuser-Busch’s explanation that the assignment was
                                  2   drafted before, but executed after, registration is true.
                                  3
                                  4       Second, Anheuser-Busch argues that Plaintiffs’ fifth claim does not
                                  5   plead facts sufficient to cancel its registration based on abandonment.
                                  6   Motion at 14-16. A mark is abandoned “[w]hen its use has been
                                  7   discontinued with an intent not to resume such use.” 15 U.S.C. § 1127. The
                                  8   first element for a claim of abandonment through non-use is “discontinuance
                                  9   of the trademark.” Electro Source, LLC v. Brandess-Kalt-Aetna Group, Inc.,
                                 10   458 F.3d 931, 935 (9th Cir. 2006) (citing 15 U.S.C. § 1127). Plaintiffs’
Central District of California
United States District Court




                                 11   allegations that Anheuser-Busch’s first bona fide use of its PATAGONIA
                                 12   mark in the United States was six years after the registration was issued
                                 13   sufficiently alleges the first element. FAC ¶ 30. The second element for a
                                 14   claim of abandonment through non-use is “intent not to resume such use.”
                                 15   Electro Source, 458 F.3d at 935. Here, Plaintiffs allege that Anheuser-
                                 16   Busch’s “current press releases and promotional statements—together with
                                 17   its disclosures in its public filings—indicate that [Anheuser-Busch] made no
                                 18   bona fide commercial use of its unlawful PATAGONIA trademark in the five
                                 19   years following issuance of the registration, and contradict [Anheuser-
                                 20   Busch’s] sworn statement to the Trademark Office.” FAC ¶ 32. Anheuser-
                                 21   Busch’s argument that Plaintiffs fail to allege sufficient facts to support the
                                 22   second element is belied by the Lanham Act itself, which provides that intent
                                 23   not to resume use “may be inferred from circumstances,” and that “[n]onuse
                                 24   for 3 consecutive years shall be prima facie evidence of abandonment.” 15
                                 25   U.S.C. § 1127. Accepting all of Plaintiffs’ allegations as true, the Court finds
                                 26

                                                                             14
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 15 of 20 Page ID #:501




                                  1   that Plaintiffs have sufficiently stated a claim for abandonment. Accordingly,
                                  2   the Court DENIES Anheuser-Busch’s motion to dismiss Plaintiffs’ fifth claim.
                                  3
                                  4       2. Cancellation by False Suggestion (Claim Six)
                                  5       Section 2(a) of the Lanham Act, 15 U.S.C. § 1052(a), allows a person or
                                  6   entity to challenge a trademark filing where it falsely suggests a connection
                                  7   with another person, corporation or institution. 15 U.S.C. § 1052(a). A
                                  8   false suggestion claim requires the moving party to show the following four
                                  9   elements: (1) that the defendant's mark is the same or a close
                                 10   approximation of plaintiff's previously used name or identity; (2) that the
Central District of California
United States District Court




                                 11   mark would be recognized as such; (3) that the plaintiff is not connected
                                 12   with the activities performed by the defendant under the mark; and (4) that
                                 13   the plaintiff's name or identity is of sufficient fame or reputation that when
                                 14   the defendant's mark is used on its goods or services, a connection with the
                                 15   plaintiff would be presumed. See Univ. of Notre Dame du Lac v. J.C.
                                 16   Gourmet Food Imps. Co., 703 F.2d 1372 (Fed. Cir. 1983); Buffett v. Chi-
                                 17   Chi's, Inc., 226 U.S.P.Q. (BNA) ¶ 428 (T.T.A.B. June 13, 1985).
                                 18
                                 19       Anheuser-Busch argues that Plaintiffs’ allegations are insufficient to
                                 20   establish the second or fourth element of their false suggestion claim.
                                 21   Motion at 11-14. As to the second element, Anheuser-Busch argues that the
                                 22   FAC fails to allege enough facts to state a plausible claim that “as of 2012,
                                 23   PATAGONIA—for beer—‘uniquely and unmistakably’ identified Patagonia,
                                 24   Inc.” Motion at 13. To satisfy this element, courts “must determine whether
                                 25   consumers would view the mark as pointing only to [Plaintiffs], or whether
                                 26   they would perceive it to have a different meaning.” Lesley Hornby a/k/a

                                                                             15
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 16 of 20 Page ID #:502




                                  1   Lesley Lawson a/k/a Twiggy v. Tjx Companies, Inc., 87 U.S.P.Q.2d 1411
                                  2   (T.T.A.B. 2008). Such a fact-intensive inquiry is inappropriate on a Rule
                                  3   12(b)(6) motion because the Court must accept Plaintiffs’ allegations in the
                                  4   FAC as true. Here, Plaintiffs allege that “the term PATAGONIA uniquely and
                                  5   unmistakably identified Patagonia, Inc. in the minds of United States
                                  6   consumers, and has operated in this fashion since well before (a) the
                                  7   USPTO issued U.S. Trademark Registration No. 4,226,102, or (b)
                                  8   [Anheuser-Busch] began marketing and selling a PATAGONIA beer.” FAC ¶
                                  9   42. Accepting these allegations as true, Plaintiffs sufficiently allege the
                                 10   second element of their false suggestion claim.
Central District of California
United States District Court




                                 11
                                 12      As to the fourth element, Anheuser-Busch argues that Plaintiffs fail to
                                 13   allege facts to support that Plaintiffs’ fame and reputation is such that when
                                 14   PATAGONIA is used to identify beer, a connection with Plaintiffs would be
                                 15   presumed. Motion at 14. For this element, the fame or reputation of
                                 16   Plaintiffs must be determined as of the time of Anheuser-Busch’s
                                 17   registration for PATAGONIA issued. See Lesley Hornby a/k/a Lesley
                                 18   Lawson a/k/a Twiggy v. Tjx Companies, Inc., 87 U.S.P.Q.2d 1411 (T.T.A.B.
                                 19   2008). Thus, Plaintiffs must allege facts to show that Plaintiffs had sufficient
                                 20   fame and/or reputation as of October 16, 2012.
                                 21
                                 22      Here, the FAC alleges that “[a]s a result of the fame and reputation of
                                 23   Patagonia, Inc.’s identity and name—including at the time that Registration
                                 24   No. 4,226,102 issued—consumers are and were likely to immediately
                                 25   associate [Anheuser-Busch’s] use of PATAGONIA on beer with Patagonia,
                                 26   Inc.” FAC ¶ 87. The Court has already determined that Plaintiffs have

                                                                             16
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 17 of 20 Page ID #:503




                                  1   sufficiently alleged that its PATAGONIA mark is “famous” for purposes of its
                                  2   federal trademark dilution. See, supra, III.A; see also Chagall v.
                                  3   Bondarchuk, 82 U.S.P.Q.2d 1838 (T.T.A.B. 2007) (rejecting the registrant’s
                                  4   argument that the “strict fame requirement” applied in dilution cases applies
                                  5   to the “fame or reputation” requirement under section 2(a)). Indeed, the
                                  6   USPTO even acknowledges that “[i]n the more than forty years since
                                  7   Patagonia’s business started, PATAGONIA® has become one of the most
                                  8   identifiable brands in the world.” Def. RJN, Ex. B at 39. Thus, Plaintiffs
                                  9   have alleged sufficient facts to meet the fourth element of their false
                                 10   suggestion claim. Accordingly, the Court DENIES Anheuser-Busch’s motion
Central District of California
United States District Court




                                 11   to dismiss Plaintiffs’ sixth claim.
                                 12
                                 13       3. Cancellation Based on Fraudulent Procurement (Claim Seven)
                                 14       A court may order the cancellation of a registered mark if the mark was
                                 15   procured fraudulently. 15 U.S.C. §§ 1119, 1064. In order to prove fraud on
                                 16   the USPTO, the party seeking cancellation must show: “a false
                                 17   representation regarding a material fact, the registrant's knowledge or belief
                                 18   that the representation is false, the intent to induce reliance upon the
                                 19   misrepresentation and reasonable reliance thereon, and damages
                                 20   proximately resulting from the reliance.” Spin Master, Ltd. v. Zobmondo
                                 21   Entm't, LLC, 778 F. Supp. 2d 1052, 1061 (C.D. Cal. 2011) (citing Robi v.
                                 22   Five Platters, Inc., 918 F.2d 1439, 1444 (9th Cir. 1990)).
                                 23
                                 24         The Court must determine whether Plaintiffs have pleaded their false
                                 25   procurement claim with the requisite particularity under Rule 9(b). To meet
                                 26   this standard, the FAC must “identify the who, what, when, where, and how

                                                                            17
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 18 of 20 Page ID #:504




                                  1   of the misconduct charged, as well as what is false or misleading about the
                                  2   purportedly fraudulent statement, and why it is false.” Cafasso, U.S. ex rel.
                                  3   v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1055 (9th Cir. 2011)
                                  4   (internal quotation marks omitted).
                                  5
                                  6         Plaintiffs allege that Anheuser-Busch’s PATAGONIA registration was
                                  7   procured unlawfully and through fraudulent misrepresentations to the
                                  8   USPTO. FAC ¶ 16. Specifically, Plaintiffs’ fraudulent procurement claim
                                  9   concerns (1) the Statement of Use filed by Anheuser-Busch on July 17,
                                 10   2012 and (2) the assignment recorded on February 22, 2013. Anheuser-
Central District of California
United States District Court




                                 11   Busch argues that Plaintiffs’ fraudulent procurement claim fails because
                                 12   their allegations fall short of the exacting pleading requirements for fraud.
                                 13   Motion at 8-11.
                                 14
                                 15       As to the Statement of Use, the FAC alleges that on “July 17, 2012, four
                                 16   days before Warsteiner’s intent to use application was set to fall abandoned
                                 17   for failure to use the mark, [Anheuser-Busch’s] attorney filed a statement of
                                 18   use on behalf of Warsteiner, showing a single bottle as a specimen that
                                 19   used the same ‘Patagonia’ label that [Anheuser-Busch] had recently
                                 20   submitted to the [Alcohol and Tobacco Tax and Trade Bureau] for approval.”
                                 21   FAC ¶ 24. The Statement of Use provides that “[t]he mark was first used by
                                 22   the applicant, or the applicant’s related company, licensee, or predecessor
                                 23   in interest at least as early as 07/16/2012, and first used in commerce at
                                 24   least as early as 07/16/2012, and is now in use in such commerce.” Def.
                                 25   RJN, Ex. A at 14. Plaintiffs allege that this statement is untrue because
                                 26   Warsteiner never used the PATAGONIA trademark on beer, and thus, the

                                                                            18
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 19 of 20 Page ID #:505




                                  1   Statement of Use filed by Warsteiner and prepared by Anheuser-Busch’s
                                  2   attorneys was false. FAC ¶ 25. Plaintiffs allege that Anhueser-Busch knew
                                  3   this statement was false given that the specimen did not show the beer in a
                                  4   commercial context. Id. Rather, the specimen showed two photos of a
                                  5   single bottle of PATAGONIA-labeled beer on a table in a white-walled room.
                                  6   Id. The Court finds that these allegations are pled with the requisite
                                  7   particularity under Rule 9(b).
                                  8
                                  9       As for the assignment, the FAC alleges that Anheuser-Busch “knowingly
                                 10   misrepresented to the Trademark Office the date when [Anheuser-Busch]
Central District of California
United States District Court




                                 11   acquired Warsteiner’s purported rights.” FAC ¶ 90. The assignment, dated
                                 12   December 20, 2012, provides that Warsteiner “hereby assigns to Anheuser-
                                 13   Busch, LLC all right, title, and interest in and to the PATAGONIA Application
                                 14   and Mark, together with the goodwill of the business symbolized by the
                                 15   PATAGONIA mark and any resulting registration.” Id. ¶ 27. Plaintiffs allege
                                 16   that the “date shown on the assignment document is months after
                                 17   registration of the mark, and yet the assignment does not refer to the
                                 18   registration or registration number,” and thus, the date appears to have
                                 19   been falsely stated to disguise the true date of the assignment which
                                 20   preceded the statement of use. Id. ¶ 28. Plaintiffs further allege that
                                 21   “[k]nowing that Warsteiner could not lawfully assign the intent to use
                                 22   trademark application to [Anheuser-Busch], and knowing that Warsteiner
                                 23   could not show the use needed to obtain the trademark registration,
                                 24   [Anheuser-Busch] and Warsteiner colluded through their knowingly false
                                 25   representations to deceive the Trademark Office—seeking to show that
                                 26   Warsteiner was responsible for commercial use of the PATAGONIA beer

                                                                            19
                                 Case 2:19-cv-02702-VAP-JEM Document 24 Filed 09/03/19 Page 20 of 20 Page ID #:506




                                  1   shown in the statement of use.” Id. ¶ 29. The Court concludes that these
                                  2   allegations are sufficient to state a claim for fraudulent procurement.
                                  3   Accordingly, the Court DENIES Anheuser-Busch’s motion to dismiss
                                  4   Plaintiffs’ seventh claim.
                                  5
                                  6                                IV.    CONCLUSION
                                  7         The Court therefore DENIES Anheuser-Busch’s Motion to Dismiss.
                                  8   Further, the Court orders Plaintiffs to file an amended complaint no later
                                  9   than October 3, 2019 to clarify Plaintiffs’ fourth claim.
                                 10
Central District of California
United States District Court




                                 11         IT IS SO ORDERED.
                                 12
                                 13       Dated:     9/3/19
                                 14                                                       Virginia A. Phillips
                                                                                   Chief United States District Judge
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                             20
